Citation Nr: 1718024	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  10-49 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1964 to December 1967. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran requested a Travel Board hearing at the local RO in Oakland, California and was scheduled for January 2017 and April 2017.  The Veteran's request to withdraw his hearing request was received on January 27, 2017.

Since the December 2010 VA Form 9, and before the case was certified to the Board in February 2015, additional evidence was obtained and associated with the record.  Such evidence is not relevant to the claim on appeal; therefore, the Board may proceed with the claim.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of diabetes mellitus.

2.  There is no lay or medical evidence of in-service complaints, treatment, or diagnosis of diabetes mellitus, nor presumed or actual exposure to herbicides from service aboard the USS Hancock or USS Bonhomme Richard.

3.  Chronic diabetes mellitus did not manifest to a compensable degree within one year of separation from service, was not noted to be chronic during service, and did not have onset during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  VA's duty to notify was satisfied by a May 2009 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant a hearing before the Board.  There is no evidence that additional records have yet to be requested, or that a VA examination or medical opinion is in order.  38 C.F.R. § 3.159(c)(4)(i)(B); See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b) apply only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a)).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can also be established through application of statutory presumptions, including for "chronic diseases," such as diabetes mellitus, when manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, a specified list of diseases, to include diabetes mellitus, shall be service connected if manifests to a compensable at any time after service.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(e); McCartt v. West, 12 Vet. App. 164, 166 (1999); see also M21-1, Part IV, Subpart ii, Chapter 1, Section H, para. 2 (November 21, 2016) (developing claims based on service aboard ships offshore of the Republic of Vietnam or on inland waterways).

At the outset, review of the evidentiary record shows the Veteran has a current diagnosis of diabetes mellitus, as noted during the appeal period in the February 2010 and January 2011 VA examination reports for peripheral nerves.

In a September 2006 VA Form 21-4138, the Veteran asserted that service connection is warranted for diabetes mellitus based on exposure to Agent Orange while he was aboard ships off the coast of Vietnam.  Specifically, he noted that he received the Vietnam Service Medal based on his service aboard the USS Hancock from 1965 to 1966 and the USS Bonhomme Richard in 1967.

Review of the Veteran's service treatment records, to include examinations and reports of medical history, are silent for any in-service complaints, treatment, or diagnosis of diabetes mellitus nor does the Veteran assert as such.

Review of the Veteran's service personnel records show that in January 1966, he acknowledged receipt of the Armed Forces Expeditionary Medal (Vietnam Era) for service aboard USS Hancock during period between December 27, 1964 to September 30, 1965, and was authorized to wear the Vietnam Service Medal for service in the Vietnam theater subsequent to July 5, 1965 aboard USS Hancock.  In July 1966, the Veteran elected to receive the Vietnam Service Medal for service in the Vietnam theater between July 1, 1958 to July 4, 1965 and authorization to wear the Armed Forces Expeditionary Medal (Vietnam) was withdrawn.  In November 1966, eligibility for the Vietnam Campaign Medal with Device certified.  In September 1967, the Veteran acknowledged receipt of Vietnam Service Medal for service while attached to Attack Squadron 212 (VA-212) from December 7, 1965 to May 13, 1967.

Nevertheless, the Joint Services Records Research Center (JSRRC)'s current list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents is silent for any documentation of the USS Hancock or USS Bonhomme Richard operating primarily or exclusively on Vietnam's inland waterways, operating temporarily on Vietnam inland waterways, docking to shore or pier in Vietnam, or operating on Vietnam's close coastal waters or extended periods with evidence that crew members went ashore or smaller craft from the ship regularly delivered supplies or troops ashore.  The Veteran informed the February 2010 and March 2011 VA examiners that he always stayed on the ship and never went on land in Vietnam.  A May 2009 memorandum from the JSRRC noted the following:

[N]o evidence [has been found] that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC cannot document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.

Moreover, the Veteran has not provided any additional information regarding his herbicide exposure during active duty.  As such, no further development is needed and the objective evidence of record outweighs the Veteran's assertions that he was exposed to Agent Orange due to service aboard the USS Hancock or USS Bonhomme Richard during active duty.

Based on the findings discussed above, there is no evidence to support a finding of the Veteran's actual exposure to herbicides in service.  Under provisions of M21-1, Part IV, the Veteran's lay statements and testimony alone cannot be used to confirm herbicide exposure.  As such, the Board finds there is no lay or medical evidence of in-service complaints, treatment, or diagnosis of diabetes mellitus nor exposure to herbicide agents.  Since the in-service element has not been met or presumed in this case, service connection on a direct basis or on a presumptive basis based on herbicide exposure for the claimed disorder on appeal is not warranted.  See 38 C.F.R. §§ 3.303, 3.309(e).

The Board finds that the evidence preponderates against finding that diabetes mellitus was manifest to a compensable degree within one year of separation from active duty or was a chronic disorder during service.  As noted above, the Veteran's service treatment records do not show diabetes mellitus was diagnosed or was chronic during service, or manifestations sufficient to identify a chronic disease entity.  No evidence within one year of service discharge in 1967 note chronic diabetes mellitus.  In fact, review of post-service examination reports reflect that the onset of diabetes mellitus was multiple years after separation from service.  Accordingly, service connection for diabetes mellitus on a presumptive basis as a chronic disease is not warranted.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Moreover, in light of the onset of this disability after separation from service, the Board finds diabetes mellitus did not have onset during service to warrant service connection.  See 38 C.F.R. § 3.303(d). 


ORDER

Service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


